DISMISS; and Opinion Filed July 22, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01580-CV

                     RICHARD J. DEAGUERO, Appellant
                                   V.
     VINCE FUDZIE, INDIVIDUALLY, AND TMV, LLC D/B/A TRIUNE, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-11305

                            MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Brown, and Justice Stoddart
                                   Opinion by Justice Brown
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated December 18, 2014, we notified appellant the $195 filing fee was due. We

directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. Also by postcard dated December 18,

2015, we notified appellant the docketing statement had not been filed in this case. We directed

appellant to file the docketing statement within ten days. We cautioned appellant that failure to

do so might result in dismissal of this appeal. By letter dated March 25, 2015, we informed

appellant the clerk’s record had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide verification of

payment or arrangements to pay for the clerk’s record or written documentation that appellant

had been found to be entitled to proceed without payment of costs. We cautioned appellant that
failure to do so would result in the dismissal of this appeal without further notice. To date,

appellant has not paid the filing fee, filed the docketing statement, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 5; 37.3(b); 42.3(b), (c).




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE

141580F.P05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

RICHARD J. DEAGUERO, Appellant                        On Appeal from the 191st Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-01580-CV         V.                         Trial Court Cause No. DC-13-11305.
                                                      Opinion delivered by Justice Brown. Chief
VINCE FUDZIE, INDIVIDUALLY, AND                       Justice Wright and Justice Stoddart
TMV, LLC D/B/A TRIUNE, Appellees                      participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

      It is ORDERED that appellees VINCE FUDZIE, INDIVIDUALLY, AND TMV, LLC
D/B/A TRIUNE recover their costs of this appeal from appellant RICHARD J. DEAGUERO.


Judgment entered this 22nd day of July, 2015.




                                                –3–